Citation Nr: 0723172	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for teeth numbers 7, 9, 10, and 11, including as 
secondary to service connected #8 tooth.  

2.  Entitlement to service connection for teeth numbers 7, 9, 
10, and 11, including as secondary to service connected #8 
tooth. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

Additional evidence has been received by the Board since the 
RO last adjudicated the veteran's claim.  However, the 
veteran has submitted a waiver of RO review of this evidence, 
and the Board may proceed with the adjudication of the 
veteran's appeal.  38 C.F.R. § 20.1304 (2006).

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156a (2006).  
As will be seen below, the Board will find that the veteran's 
claim for service connection for teeth numbers 7, 9, 10, and 
11 is reopened, and will be considered on a de novo basis.  
Therefore, this matter is listed as two issues on the first 
page of this decision  


FINDINGS OF FACT

1.  Entitlement to service connection for teeth numbers 7, 9, 
10, and 11, including as secondary to service connected #8 
tooth, was denied in an August 2002 rating decision; the 
veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof.  

2.  Evidence received since August 2002 includes material 
that was not previously considered, and which relates to an 
unestablished fact necessary to substantiate the veteran's 
claim. 

3.  The dental evidence indicates that the veteran's problems 
with teeth numbers 7, 9, 10, and 11 are the result of 
periodontal disease, and are not related to his service 
connected #8 tooth.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the 
veteran's claim for service connection for teeth numbers 7, 
9, 10, and 11, including as secondary to service connected #8 
tooth, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

2.  New and material evidence has been associated with the 
claims file subsequent to the August 2002 rating decision, 
and the claim of entitlement to service connection for teeth 
numbers 7, 9, 10, and 11, including as secondary to service 
connected #8 tooth is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for teeth numbers 7, 9, 10, and 11, 
including as secondary to service connected #8 tooth, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, the veteran was provided with preadjudication 
VCAA notice by letter dated in September 2005.  This letter 
told the veteran what evidence was needed to substantiate the 
claim for service connection for his teeth.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  
Finally, the letter asked the veteran to send any relevant 
evidence in his possession.  

The veteran did not receive notice regarding a degree of 
disability and effective dates until after the initial 
adjudication of the claim.  In addition, information 
pertaining to secondary service connection was also not 
provided until after the initial adjudication.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was readjudicated by the RO in February 2006, after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Also, during the pendency of this appeal, the Court issued a 
decision which imposed additional VCAA notice requirements in 
cases involving the question of whether new and material 
evidence had been submitted to reopen the claim.  Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  As the Board finds that 
the veteran has submitted new and material evidence to reopen 
his claim, further notice as to that aspect of the claim is 
not required.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that the duty to assist the veteran has 
been met.  All private records identified by the veteran have 
been obtained, as have all VA treatment records.  The veteran 
was afforded a VA examination and an opinion was obtained in 
conjunction with this claim.  VA treatment records discussed 
at the veteran's hearing are contained in the claims folder.  
There is no indication that there are any outstanding records 
relevant to the veteran's claim that must be obtained.  
Therefore, the duty to assist has been met.

New and Material

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for teeth 
numbers 7, 9, 10, and 11.  The veteran notes that service 
connection is already in effect for tooth #8, which was 
damaged due to trauma in service and had to be removed.  The 
veteran now argues that he needs the bridge that was 
originally installed by VA for tooth #8 replaced.  He 
contends the dental problems he now has with teeth numbers 7, 
9, 10, and 11 are the result of the treatment for the 
original trauma.  Therefore, the veteran argues that these 
teeth should be service connected.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  However, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility); and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  Other categories include treatment for 
veteran's having a dental condition determined to be 
aggravating disability from an associated service-connected 
disability (Class III eligibility); veteran's whose service 
connected disabilities are evaluated as 100 percent, or who 
receive a total rating for individual unemployability (Class 
IV eligibility); and certain treatment for those who are 
enrolled in a rehabilitation program under chapter 31 (Class 
V eligibility).  Finally, any veteran scheduled for admission 
or otherwise receiving care and services under chapter 17 of 
38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

Service connection for compensation purposes is available 
only for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or the loss of teeth due 
to loss of substance of the upper or lower jaw.  38 C.F.R. § 
4.150. 

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

In this case, the Board notes that entitlement to service 
connection for teeth numbers 7, 9, 10, and 11 was previously 
denied in an August 2002 rating decision.  The veteran was 
informed of this decision and provided with his appellate 
rights in August 2002.  The veteran did not submit a notice 
of disagreement with this decision within one year of receipt 
of the letter.  Therefore, the August 2002 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered in the August 2002 rating decision 
included the veteran's service medical records; private 
treatment records dated from 1990 to 2000; a June 2000 letter 
from the veteran's private dentist, T.D.; a June 2000 VA 
opinion; an October 2000 VA dental examination; and a June 
2002 letter from W.J.A., another private dentist.  The August 
2002 rating decision determined that the underlying cause of 
the problems with teeth 7, 9, 10, and 11 was decay and 
periodontis.  There was no evidence that these conditions 
were related to either service or to the service connected 
tooth #8.  

The evidence received since the August 2002 rating decision 
includes VA treatment records dated from 1979 to 1980; a VA 
examination and opinion dated January 2006; a February 2006 
letter from Dr. W.J.A.; a November 2006 letter from a private 
dentist, Dr. M.F.A.; and a January 2007 letter from Dr. 
R.P.D.  In addition, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge in November 2006.  

The evidence received since August 2002, contains items that 
are both new and material.  The veteran's private dentists 
have argued that the veteran requires a new bridge as a 
result of the natural wear and tear to the original bridge 
the VA authorized in 1979.  The Board notes that this 
information is new, in that it was not before the decision 
maker in August 2002.  In addition, it is material, in that 
it relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, the veteran's claim for service 
connection for teeth 7, 9, 10, and 11 is reopened.  

De Novo

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  However, in this case 
the Board notes that the veteran's claim has essentially been 
considered on a de novo basis in the January 2006 statement 
of the case and the February 2006 supplemental statement of 
the case.  Therefore, the Board may proceed with adjudication 
of the veteran's claim on a de novo basis without referral of 
this matter to the RO for initial consideration.  

A review of the veteran's service medical records is 
completely negative for trauma to teeth numbers 7, 9, 10, and 
11.  

A December 1979 letter from the VA authorized treatment for 
tooth #8.  Therefore, the VA also authorized gross scale, 
fine scale and polish, and a five unit bridge abutment on 
teeth numbers 7, 9, 10, and 11 with a pontic on #8.  All 
remaining treatment was the responsibility of the veteran.  

Treatment records dated from 1979 to 1980 show that the 
treatment authorized in December 1979 was completed.  

Private dental records dated from 1990 to 2000 show treatment 
for many different complaints.  In August 1998, tooth #10 
fractured between the root and the crown.  Tooth #11 was 
noted to be loose in 2000.  

The June 2000 letter from Dr. T.D. states that the veteran's 
five unit bridge had failed at the connection between teeth 
#8 and #9.  This resulted in failure of #10 and subsequent 
loss of #9 and #10 as retainers.  A post and crown endodontic 
treatment was recommended for #10.  A two unit splint would 
then be fabricated for #10 and #11.  Following this a 
removable partial denture would be fabricated to replace the 
remaining missing posterior teeth.  

VA treatment records dated June 2000 note that the veteran 
was seen for a broken tooth and loose caps.  He was service 
connected for trauma for tooth #8 only.  This was replaced 
with a three unit bridge at teeth numbers 7 and 9.  Teeth 
numbers 7 and 9 were intact and functional.  Tooth #10 
retained the root, and #11 was core prepped for a crown.  The 
assessment was that teeth numbers 10 and 11 were not related 
to the veteran's service connected tooth, and were not 
eligible for treatment.  The veteran was advised to pursue a 
change of his service connected trauma rating.  

The veteran underwent a VA dental examination in October 
2000.  His dental history regarding the missing #8 tooth and 
subsequent treatment was noted.  The examiner added that the 
veteran had a chronic history of periodontal disease for 
which he had received no active therapy other than routine 
appointments.  Currently he presented with a fracture of the 
solder joint of the bridge with mobile periodontally 
compromised teeth.  The examiner stated that clinically the 
veteran's condition is moderate to severe periodontis and 
that the bridge was overstressed.  

A June 2002 letter from Dr. W.J.A. states that the veteran 
had been seen by him in March 2002 with an acute recurrent 
periapical abscess of the upper left lateral incisor.  The 
root was severely decayed and the tooth was non restorable, 
so it was removed.  This left the veteran with no posterior 
teeth in the upper right quadrant.  Tooth #7 had two thirds 
loss of supported bone, and #9 had one half loss of supported 
bone.  Tooth #10 was no longer in place.  Tooth #11 had an 
old prep with no crown.  In order to stabilize the anterior 
segment a six unit interim fixed partial denture was placed 
with metal reinforcement.  This included abutements at teeth 
numbers 6, 7, 9, and 11, and pontics at teeth numbers 8 and 
10.  

The veteran was afforded a VA dental examination in January 
2006.  The claims folder was reviewed by the examiner, 
including X-ray studies.  The 1979 authorization for a five 
unit bridge was noted, which the examiner presumed was 
because periodontal bone loss compromised the strength of 
each remaining tooth.  At this point, teeth numbers 7, 9, 10, 
and 11 were permanently reduced in size to accept the 
retainers of the bridge as abutements.  The examiner 
continued that the October 2000 VA examination had determined 
that the bridge eventually failed because of untreated 
periodontal disease and the lack of posterior teeth, which 
had been extracted over time and not replaced.  This had 
increased stress on the anterior bridge and it fractured at a 
solder joint.  To conclude, the current situation for teeth 7 
through 11 was related to the treatment for the veteran's 
service connected tooth #8.  However, the loss of supporting 
bone for the remaining teeth at 7, 9, and 10 was less likely 
caused from the bridge that was made and most likely caused 
from untreated periodontal disease.  

A February 2006 letter from Dr. W.J.A. notes that few bridges 
would last more than 20 years, and that the work done for the 
veteran in 1980 was long past its normal lifespan.  Although 
the veteran had compromised posterior support and compromised 
boney support, it was customary for bridges to need 
replacement due to normal wear and tear of parts that rub 
together in an oral environment.  

A November 2006 letter from Dr. M.F.A. indicated that he had 
done the original work for the veteran, and that the anterior 
bridge had been constructed because it was the best way to 
replace tooth #8.  

A January 2007 letter from Dr. R.P.D. also reviewed the 
history of the veteran's treatment in 1980.  He added that 
the teeth currently involved had all been prepared for crowns 
and a new bridge was necessary.  

Analysis

The evidence does not show that any dental disease to these 
teeth is the result of the service connected #8 tooth.  
Instead, the evidence clearly shows that the loss of #10 and 
the difficulties with numbers 7, 9, and 11 are the result of 
periodontal disease, and not the result of the service 
connected #8 tooth.  This is confirmed by both the January 
2006 VA opinion and the June 2002 letter from Dr. W.J.A.  
There is no competent evidence to the contrary.  The 
veteran's testimony on this matter has been considered, but 
as a lay person he would not be competent to opine as to the 
cause of dental difficulties.  See Jandreau v. Nicholson, No. 
2007-7029 (Fed. Cir. Jul. 3, 2007).

The Board has considered the opinions submitted by the 
veteran's private dentists indicating that the reason the 
veteran requires a new bridge is the result of wear and tear 
of the previous bridge.  The Board does not dispute these 
opinions, but notes that they do not address the matter at 
hand.  

The issue is not the reason the veteran requires a new 
bridge, but rather whether or not he has a disability of 
teeth 7, 9, 10, or 11, to include as a result of his service 
connected tooth #8.  None of these opinions state that any 
dental disease involving teeth numbers 7, 9, 10, or 11 is the 
result of tooth #8.  Therefore, they do not outweigh the 
opinions which attribute the problems with these teeth to 
periodontal disease.  

The preponderance of the evidence is thus, against the claim.  
That being the case, reasonable doubt does not arise, and 
entitlement to service connection is not established.  
38 U.S.C.A. § 5107b).


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
teeth numbers 7, 9, 10, and 11, including as secondary to 
service connected #8 tooth, is reopened.  

Entitlement to service connection for teeth numbers 7, 9, 10, 
and 11, including as secondary to service connected #8 tooth, 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


